Citation Nr: 1201759	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  05-32 599 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 50 percent, to include entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from February 1952 to January 1955.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the RO in Huntington, West Virginia.  

The Veteran did not report for a Board hearing that was scheduled to be conducted via videoconference in June 2008.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

This matter was previously before the Board, and adjudicated in a decision dated in June 2008.  In that decision, the Board denied an initial rating higher than 50 percent for the Veteran's PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in June 2009, pursuant to a Joint Motion for Partial Remand, the CAVC vacated the Board's June 2008 decision in part, and remanded this claim back to the Board for development consistent with the Joint Motion.  

In June 2010, the Board remanded this appeal to the RO for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that we have characterized the appeal as including entitlement to a TDIU.  This action is pursuant to the holding of the CAVC in Rice v. Shinseki, 22 Vet. App. 447 (2009) that, where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating.  Accordingly, consideration of the entitlement to TDIU is appropriate; given the favorable determination of this matter, no additional development or notification is needed. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; the Veteran has been shown to have total occupational impairment but not total social impairment.

3.  The Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation without consideration of nonservice-connected disorders or other service-connected disabilities that are not on appeal.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for an initial rating of 70 percent for PTSD have been met; the criteria for a 100 percent rating for PTSD are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a total rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by scheduling the Veteran for a psychiatric examination to determine the current severity of his psychiatric disability.  The claims file was made available and reviewed by the examiner.  All signs and symptoms of the service-connected psychiatric disorder were reported.  The examiner also described the impact of the Veteran's psychiatric disability on his occupational and social functioning, and specifically opined as to whether the Veteran's PTSD renders him incapable of obtaining and maintaining gainful employment.  In this regard, the examiner specifically addressed and reconciled his opinion with the August 2003 opinion from the private psychiatrist finding that the Veteran's PTSD rendered him incapable of gainful employment.  The examiner also addressed whether the Veteran's PTSD is manifested by suicidal or homicidal ideations.  The rationale for all opinions, with citation to relevant medical findings, was provided.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

Concerning the appeal for a higher initial rating for PTSD, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Regarding the claim for TDIU, as the Board is granting that claim, it is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions regarding his claims.  The Veteran reported to a VA examiner that he is receiving income from the Social Security Administration (SSA); however, he did not report that this was due to disability; and, in the context reported, i.e., retirement income, the Board finds that the reference was to SSA retirement benefits.  

In addition, the Veteran was afforded several VA examinations in this case, the most recent of which was conducted in May 2011 in response to the Board's remand.  In particular, the May 2011 examination and a September 2011 addendum opinion were adequate because the examination was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnosis, medical opinion, and supporting rationale were consistent with the findings reported in the examination report, and with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).


                                                                                           
Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, an equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the CAVC's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the August 2003 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective June 10, 2003.  By a February 2004 rating decision, the RO increased the disability rating from 10 to 50 percent, effective June 10, 2003.  

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Pertinent to this appeal, a GAF score of 31 to 40 indicates "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

After a review of the evidence, including the Veteran's testimony and written statements, the Board concludes that, while all of the examples representative of a 70 percent disability rating are not demonstrated, this is not a necessity.  Here, the type and degree of symptomatology contemplated for a 70 percent rating are more nearly approximated than the type and degree of symptomatology contemplated for the current 50 percent rating.  Based on the evidence that will next be discussed, the Board finds that the Veteran's PTSD results in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.  The category of "school" is not applicable in this case.  As noted above, this alone is a basis for assigning a 70 percent rating without further discussion of the examples provided.  Nevertheless, regarding the examples set out in the rating criteria, the Board finds that the Veteran's symptomatology has been consistent with suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  

A private psychiatric examination in August 2003 reveals that the Veteran reported that he gets nervous, anxious and depressed.  He is irritable; he gets upset easily; he likes to be left alone.  He cries easily.  He does not leave the house unless he has to go to the doctor.  He stays withdrawn.  On examination, the Veteran's mood was anxious, and his affect was anxious.  Speech was nonspontaneous.  He reported feeling worthless, useless, and hopeless all of the time.  He reported auditory hallucinations while cutting the grass.  He has hypnagogic hallucinations and visual hallucinations.  The examiner found the Veteran to be incapable of gainful employment as a result of his PTSD.

The report of VA examination in August 2003 reveals the Veteran's report of recurrent bad dreams and flashbacks.  He hears people talking who are not there.  He hears his sergeant hollering for him when he is not around.  He says that he still dreams and thinks about crawling behind his friend who was killed in service, and he still hears him screaming.  The Veteran indicated that anything that reminds him about Korea tends to trigger flashbacks.  He gets very depressed with hopeless/helpless feelings.  He has recurrent panic episodes with palpitations, smothering feelings, and hyperventilation.  He feels easily frustrated.  He says that he has problems with his memory.  He has a tendency to misplace things.  He says that he is very nonsocial.  He does not want to go out or socialize.  He does not want to have people come and visit him.  The examiner assigned a GAF score of 55 and found that the Veteran has had major problems all through the years.  He was using alcohol over the years, but says that he quit about 1988, and that does not appear to be playing a role at the present time.  

The Veteran was afforded a VA examination in November 2005, at which time he reported that he wakes up in cold sweats, wet all over.  At these times, he can hear voices and screaming.  He reported that he has recurrent panic attacks with palpitations, smothering feelings, and hyperventilation.  He reported feeling very shaky and restless, and he wrings his hands.  He reported that anything that reminds him about war tends to bring flashbacks.  He reported that he has some neighbors who set off firecrackers and he just goes crazy.  He gets depressed, has hopeless, helpless feelings, feels tired and feels let down.  He says that his nerves get him down.  He reported being very suspicious, distrustful, and paranoid.  He reported that he cannot stand to be in social situations.  He reported suicidal thoughts, but denied being actively suicidal or homicidal.  On examination, he appeared to be tense, anxious, and edgy, and was wringing his hands.  The examiner assigned a GAF score of 50.  

An October 2007 VA examination report reveals panic attacks related to nightmares where the Veteran jumps up pointing and soaking wet from the top of his head to his feet.  He reportedly relives fire fights, and repeatedly sees the face of a Chinese solder that he killed.  He feels great guilt over shooting the soldier.  He sees red flares going up in the sky.  His wife has told him that he hollers and shouts in his sleep.  The examiner described recurrent panic attacks with palpitations, smothering feelings, and hyperventilation.  The Veteran also reported that he has a bad temper, and gets easily irritated and upset.  On examination, the Veteran was tense, anxious, edgy, and short of breath.  The examiner assigned a GAF score of 45.  

The Veteran was afforded a VA examination in May 2011, at which time the examiner reported that the Veteran gets nervous when he is around other people; he keeps his back towards the wall if he has to sit somewhere; and he has panic attacks with heart beating.  The Veteran did report that he got along well with his family.  The examiner also noted that the Veteran gets depressed with decreased energy and interest in activities.  He has had suicidal ideation and has a pistol hanging on the wall, but has not done anything to hurt himself.  The examiner categorized the Veteran's PTSD symptoms as severe, impacting him in his occupational and social functioning in a severe fashion in a negative way and rendering him incapable of obtaining and maintaining gainful employment.  The examiner also found that PTSD symptoms manifest as passive suicidal ideation.  The examiner assigned a GAF score of 40.

As noted above, the Veteran's symptomatology during the entire period on appeal has reflected suicidal ideation.  The Board also finds that the combined effect of recurrent panic attacks, vivid nightmares and physiologic responses to social situations are the equivalent of near-continuous panic affecting the ability to function independently, appropriately and effectively.  The Board also finds that, given the May 2011 examiner's assessment of severe symptoms impacting him occupationally and socially in a severe and negative way are the equivalent of difficulty in adapting to stressful circumstances.  The Board also finds that the presence of hallucinations under certain circumstances adds to the Board's impression that a rating higher than 50 percent is warranted.  

Thus, the examples set out in the rating schedule serve as an alternate basis for assigning a 70 percent rating, as they are of the type and degree contemplated for such a rating.  In addition, as noted above, the Board finds that the combined effect of severe social impairment, severe occupational impairment, hallucinations, depression, panic, and suicidal ideation result in deficiencies in most of the areas of work, family relations, judgment, thinking, and mood.  

Although the Board has found that the Veteran's symptomatology more nearly approximates the criteria for the 70 percent evaluation than it does for the 50 percent evaluation, the Board also finds that the Veteran's symptomatology does not more nearly approximate the criteria for a 100 percent evaluation than it does the criteria for a 70 percent evaluation.  As described in detail below, the Veteran's PTSD precludes him from working.  However, he has severe but not total social impairment, both of which are required for a 100 percent evaluation; he reported in May 2011 that he got along well with his family.  Moreover, there are no symptoms of the type and degree contemplated as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  

While the Veteran's representative has asserted that the Veteran's suicidal ideation is consistent with a persistent danger of hurting self or others, it is important to note that there have been no suicide attempts, and the Veteran has consistently reported that he is not actively suicidal or homicidal.  The criteria clearly distinguish between ideation and persistent danger, and the Board finds, based on the Veteran's own reports, that his symptomatology is more consistent with ideation than persistent danger.  

The Board acknowledges that while the May 2011 examination report indicates some auditory hallucinations of hearing a sergeant's voice, these appear to be occasional rather than persistent in nature.  The Veteran also reported seeing the face of a Chinese man, but described this as occurring primarily at night.  Thus, there appears to be a strong overlay of dreams and nightmares as opposed to hallucinations.  The Veteran also appears to be well aware that the images are not real.  This evidence supports the Board's finding that a rating higher than 50 percent is warranted.  However, this symptomatology appears to manifest under specific circumstances and cannot be said to represent the Veteran's overall presentation or condition.  The Board finds that symptomatology of the type and degree contemplated as persistent delusions or hallucinations is not shown.  

The Board also acknowledges the notation of memory problems, and a finding on examination that immediate memory recall was 0 out of 3.  However, there is no assertion or evidence to support memory loss for names of close relatives, own occupation, or own name.  

In summation of the Board's findings, certain criteria for the 70 percent rating are not met; however, it is not necessary for all of the criteria for a particular rating to be met.  It is only necessary that the Veteran's overall disability picture more nearly approximates that rating.  Here, the Board finds that the Veteran's overall disability picture is more impaired than is contemplated by a rating at the 50 percent level.  This is supported by the assessments of the clinicians who have examined him.  

For these reasons, the Board finds that, while a 70 percent rating is warranted, the weight of the evidence is against a finding of an initial rating in excess of 70 percent for PTSD.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected PTSD.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and difficulty in adapting to stressful circumstances are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the claimant resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the Veteran clearly meets the criteria for 38 U.S.C.A. § 4.16(a) consideration, given the Board's grant of a 70 percent evaluation for PTSD.  

Regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the opinion evidence shows that this criterion is met.  As noted above, the Veteran's private psychiatrist in August 2003 reported that the Veteran has a combination of emotional and physical problems which makes him incapable of gainful employment.  While the examiner did not distinguish between and among the service-connected and nonservice-connected disabilities, he specified that the Veteran will be unable to interact appropriately with his co-workers and supervisors.  This implies psychiatric impairment.  He also noted that the Veteran will be unable to perform routine repetitive tasks at a sustained level, and he is not a suitable candidate for vocational rehabilitation.  

The September 2011 opinion of the May 2011 VA examiner addressed this discrepancy more directly.  The examiner opined that, while the Veteran does have nonservice-connected disabilities which are multiple, and he cannot work because of the same, he also has service-connected disabilities, and he cannot work because of these either.  The examiner elaborated that the Veteran has no patience; he cannot tolerate people; he gets anxious and nervous around people; he has panic attacks; he has ongoing intrusive thoughts, flashbacks and nightmares about Korea; he was continuously tearful the whole time he was interviewed because of all of the memories of Korea.  He found that the Veteran's anxiety and socialization issues, low patience level, and difficulty tolerating and coping with life makes it difficult for him as far as work or any gainful employment is concerned.  He opined that the Veteran's service-connected disability does affect him negatively in a severe fashion.  The GAF is reflective of the severity of Axis I impairment, that is major impairment in social occupational functioning.  The Veteran rarely comes out of the house and only for doctors' appointments.  He cannot tolerate people; crowds and intrusive thoughts, flashbacks and nightmares make it difficult for him to be emotionally stable enough to hold any job; and his prognosis is poor relating to the same.  The Board finds that the September 2011 opinion unequivocally attributes the Veteran's unemployability to his PTSD.

In sum, the September 2011 opinion was that the Veteran's service-connected PTSD by itself renders the Veteran unable to secure or follow a substantially gainful occupation.  This in concert with the August 2003 private opinion demonstrates that during the entire period on appeal, the criteria for TDIU have been met.  As such, and resolving any remaining reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.


ORDER

An initial disability rating for PTSD of 70 percent, but not higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


